DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8-10, 14, 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tatematsu et al. (US 2010/0194220, hereinafter Tatematsu) .
As to claim 1, Tatematsu shows (FIG. 7,8):

    PNG
    media_image1.png
    406
    913
    media_image1.png
    Greyscale

A rotor end ring for an electric motor (para[0027]) comprising: 
an annular disk shaped body 29 having a circumferential outer diameter OD and a circumferential inner diameter ID; 
a recess 29R formed within a face of the body 29; 
an oil jacket 43Z formed within a back side of the body 29; 
at least one inlet 29IN adapted to allow coolant to enter the oil jacket 43Z; and 
a plurality of outlets 44 adapted to allow coolant to flow from the oil jacket 43Z, through the rotor end ring 29 to the recess 29R formed within the face of the body 29 (para[0065]).
As to claim 2/1, Tatematsu further shows (FIG. 7,8) the oil jacket 43Z is an annular channel having a circumferential outer wall 29RO and a circumferential inner wall 29RI (channel 43 is annular in FIG. 6).
As to claim 6/2/1, Tatematsu further shows (FIG. 7,8) the at least one inlet 29IN extends radially between the inner diameter ID of the body 29 and the inner wall 29RI of the oil jacket 43Z.
As to claim 8/6/2/1, Tatematsu further shows (FIG. 6,7,8) the at least one inlet 29IN comprises two inlets 29IN positioned approximately 180 degrees apart (the inlets 29IN correspond to the openings 42 in the shaft 58 of which there are eight openings 42 equally spaced FIG. 6).
As to claim 9/6/2/1, Tatematsu further shows (FIG. 6,7,8) the plurality of outlets 44 are circumferential slots equidistantly spaced around the face of the body 29 in a circular pattern.
As to claim 10/9/6/2/1, Tatematsu further shows (FIG. 7,8) the plurality of outlets 44 are positioned adjacent the circumferential inner wall 29RI of the oil jacket 43Z.
As to claim 14/9/6/2/1, Tatematsu further shows (FIG. 7,8) the body 29 is formed from a thermally conductive material (all materials have a finite thermal conductivity).
As to claim 15, Tatematsu shows (FIG. 6,7,8) A rotor end ring for an electric motor (para[0027]) comprising: 
an annular disk shaped body 29 having a circumferential outer diameter OD and a circumferential inner diameter ID and being formed from a thermally conductive material (all materials have a finite thermal conductivity); 
a recess 29R formed within a face of the body 29; 
an oil jacket 43Z formed within a back side of the body 29, the oil jacket 43Z comprising an annular channel having a circumferential outer wall 29RO and a circumferential inner wall 29RI (channel 43 is annular in FIG. 6); 
two inlets 29IN positioned approximately 180 degrees apart, each inlet 29IN extending radially between the inner diameter ID of the body 29 and the inner wall 29RI of the oil jacket 43Z and adapted to allow coolant to enter the oil jacket 43Z (para[0056]:1-2); and 
a plurality of outlets 44, each outlet 44 comprising a circumferential slot, the plurality of outlets 44 equidistantly spaced around the face of the body 29 in a circular pattern adjacent the circumferential inner wall 29RI of the oil jacket 43Z and adapted to allow coolant to flow from the oil jacket 43Z, through the rotor end ring to the recess 29R formed within the face of the body 29 (para[0065]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tatematsu et al. (US 2010/0194220, hereinafter Tatematsu) in view of Takahashi et al. (US 2019/0280548, hereinafter Takahashi).
As to claim 18, Tatematsu shows (FIG. 1,6,7,8) An electric motor (para[0027]) comprising: 
a stator 50 having end turn windings 51; 
a rotatable central shaft 58; 
a rotor 10 mounted onto the central shaft 58 for rotation within the stator 50 (para[0028],[0029]); and 
a rotor end ring mounted onto the central shaft 58 adjacent an axial end of the rotor 10, the rotor end ring including: 
an annular disk shaped body 29 having a circumferential outer diameter OD and a circumferential inner diameter ID and being formed from a thermally conductive material (all materials have a finite thermal conductivity); 
a recess 29R formed within a face of the body 29; 
an oil jacket 43Z formed within a back side of the body 29, the oil jacket 43Z comprising an annular channel having a circumferential outer wall 29RO and a circumferential inner wall 29RI (channel 43 is annular in FIG. 6); 
two inlets 29IN positioned approximately 180 degrees apart, each inlet 29IN extending radially between the inner diameter ID of the body 29 and the inner wall 29RI of the oil jacket 43Z and adapted to allow coolant to enter the oil jacket 43Z (para[0056]:1-2); and 
a plurality of outlets 44, each outlet 44 comprising a circumferential slot, the plurality of outlets 44 equidistantly spaced around the face of the body 29 in a circular pattern adjacent the circumferential inner wall 29RI of the oil jacket 43Z and adapted to allow coolant to flow from the oil jacket 43Z, through the rotor end ring to the recess 29R formed within the face of the body 29 (para[0065]).
Tatematsu does not show:
a housing; 
the stator mounted stationary within the housing; and
the stator, central shaft and rotor all positioned co-axially within the housing.
As to all the bullets, Takahashi shows (FIG. 1):
a housing 10; 
the stator 20 mounted stationary within the housing 10; and
the stator 20, central shaft 15 and rotor 16 all positioned co-axially within the housing 10 (para[0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Tatematsu to have:
a housing 10; 
the stator 50 mounted stationary within the housing 10; and
the stator 50, central shaft 58 and rotor 10 all positioned co-axially within the housing 10
as taught by Takahashi, for the advantageous benefit of rotatably supporting the shaft 58 as taught by Takahashi (para[0023]:1-3).


Allowable Subject Matter
Claims 3-5, 7, 11-13, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest the dimensions recited in claims 3-5, 7, 11-13, 16, 17, 19 and 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Tatematsu et al. (US 2010/0237725 A1) shows a rotor with cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832